Title: Thomas Appleton to Thomas Jefferson, 21 January 1820
From: Appleton, Thomas
To: Jefferson, Thomas


					
						Dear Sir—
						
							Leghorn
							21st January 1820—
						
					
					I had clos’d my letter of the 15th & waiting dayly the departure of mr Fletcher, when your letter of the 3d of Septr from poplar forest, has been deliver’d me; through what avenues it has pass’d in this period of time, I cannot  say, I only perceive, it last pass’d through Germany.—It contain’d one for the wife of Raggi; but no letter or remittance from mr Vaughan for the families of the Sculptors.—
					I, yesterday spoke with mr & madme Pini, when they repeated to me, what, I believe, they wrote you on a former occasion, that they are desirous of about 2000. dollars of the capital, whenever, it suits your convenience; as it Seems, there is a mortgage on a certain tenement they hold at Pisa, & from which, they are desirous to be liberated.—I have inclos’d in the bag of hemp-Seed, four little bundles of the white gentilli wheat, and it is directed to the care of the Collector of the port of Alexandria.—
					
						Accept, Sir, the renewal of my invariable respect & esteem.
						
							Th: Appleton
						
					
				